       Case 3:20-cv-01896-BEN-DEB Document 13 Filed 02/03/21 PageID.215 Page 1 of 10



  1
  2

  3
  4
  5
  6

  7
  8                               UNITED STATES DISTRICT COURT
  9                              SOUTHERN DISTRICT OF CALIFORNIA
 10
 11     VILLAGE COMMUNITIES, LLC,                       Case No.: 3:20-cv-01896-BEN-DEB
. 12                       Plaintiff,
                                                        ORDER GRANTING-IN-PART
 13                         v.                          DEFENDANTS' MOTION TO
 14                                                     DISMISS
        COUNTY OF SAN DIEGO; and BOARD
        OF SUPERVISORS OF THE COUNTY
 15                                                     [ECF No. 5]
        OF SAN DIEGO,
 16                         Defendants.
 17
 18           Plaintiff Village Communities, LLC ("Village Communities") is suing Defendants
 19     the County of San Diego (the "County") and the San Diego County Board of Supervisors
 20     (the "Board") (collectively, "Defendants") for claims arising from the denial of
 21     development permits. The matter comes before the Court on Defendants' Motion to
 22     Dismiss the First Amendment Complaint, ECF No. 4 ("FAC"). ECF No. 5. As set forth
 23     below, the Motion is granted-in-part.

 2411 I.      BACKGROUND 1
 25           Village Communities is a n;al estate development entity that owns approximately
 26
 27    II'     The following overview of the facts is drawn from Village Communities' FAC,
       II ECF No. 4, which the Court assumes true in analyzing Defendants' Motion to Dismiss.
 28
        Erickson v. Pardus, 551 U.S. 89, 94 (2007). The Court is not making factual findings.
                                                    1
                                                                               3:20-cv-01896-BEN-DEB
     Case 3:20-cv-01896-BEN-DEB Document 13 Filed 02/03/21 PageID.216 Page 2 of 10



 1 608 acres ofland in an unincorporated area of San Diego County, California (the
2    "Property"). F AC, ECF No. 4, ,i 1. The Property is located just east of Interstate 15 and
3    south of West Lilac Road, approximately ten miles north of the City of Escondido. Id. at
4    ,i 28. Village Communities purchased the property in 2017 from another developer that
 5   unsuccessfully tried to develop the Property into approximately 1,750 homes, with an
6    associated school, commercial, and retail facilities. Id. at ,i,i 33, 47. After acquiring the
 7 Property, Village Communities substantially revised the proposed project, working with
 8   Defendants' Planning Department staff to address various concerns about its scope. Id. at
 9   ,i,i 47-52. Nonetheless, Village Communities alleges the Planning Department staff was
10   not satisfied with its efforts to reform the project and recommended the Board deny
11    approval. Id. at ,i,i 94-100. On June 20, 2020, the Board formally voted to deny the
12   project, and Village Communities filed suit. Id.
13          Fundamentally, this case involves concern (or lack thereof) about wildfires. The
14    Property sought to be developed is iri a high risk area for these disasters. F AC at ,i 98.
15    Village Communities argues that through its work with Planning Department staff, it
16    revised the project to mitigate the risk down to acceptable levels consistent with the
17    County's General Plan, a master zoning document that governs all future development
18    within the County's boundaries. Id. at ,i,i 54. Despite these substantial revisions, Village
19    Communities alleges Defendants denied the permit only after Village Communities
20    refused to meet an unconstitutional condition, namely-purchasing "fuel modification
21    easements" from 50 adjacent land owners. Id. at ,i 102.
22          A fuel modification easement grants the easement holder the right to enter property
23    and control vegetation on the portion of the property subject to the easement. FAC at ,i 9.
24    In the context of wildfires, the permitted entry typically involves destroying and
25    removing vegetation that serves as the "fuel" for fires, which can help stop a fire's spread
26    across a roadway, like West Lilac Road. Id. Defendants allegedly required Village
27    Communities to obtain these easements from the individual property owners as a
28    condition for approving the development. Id. at ,i 100.

                                                     2
                                                                                 3:20-cv-01896-BEN-DEB
     Case 3:20-cv-01896-BEN-DEB Document 13 Filed 02/03/21 PageID.217 Page 3 of 10



 1          Village Communities argues Defendants' unconstitutionally required Villages
2    Communities to obtain the easements because (1) the County already has the legal
3    authority the easements supposedly convey, (2) other similar projects have not been
4    subject to the same requirement, and (3) Defendants' actions were arbitrary and
 5   capricious.
 6          Village Communities asserts five claims for relief. FAC at 'l]'l] 107-136. Claims
 7 II one through four allege violations of 42 U.S.C. § 1983, while claim five seeks
 8   administrative mandamus pursuant to California Civil Procedure Code section 1094.5.
 9 Id. Defendants move to dismiss each of the claims with prejudice. See Mot., ECF No. 5.
10   II.    LEGAL STANDARD
11          A dismissal under Rule 12(b)(6) may be based on the lack of a cognizable legal
12   theory or absence of sufficient facts to support a cognizable legal theory. Johnson v.
13   Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th Cir. 2008); Navarro v. Block, 250
14   F.3d 729, 732 (9th Cir. 2001). When considering a Rule 12(b)(6) motion, the Court
15   "accept[s] as true facts alleged and draw[ s] inferences from them in the light most
16   favorable to the plaintiff." Stacy v. Rederite Otto Danielsen, 609 F.3d 1033, 1035 (9th
17   Cir. 2010). A plaintiff must not merely allege conceivably unlawful conduct but must
18   allege "enough facts to state a claim to relief that is plausible on its face." Bell At!. Corp.
19   v. Twombly, 550 U.S. 544, 570 (2007). "A claim is facially plausible 'when the plaintiff
20 · pleads factual content that allows the court to draw the reasonable inference that the
21    defendant is liable for the misconduct alleged."' Zixiang Liv. Kerry, 710 F.3d 995,999
22    (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)) .. "Threadbare
23   recitals of the elements of a cause of action, supported by mere conclusory statements, do
24    not suffice." Iqbal, 556 U.S. at 678.
25          If a court dismisses a complaint, it may grant· leave to amend unless "the pleading
26    could not possibly be cured by the allegation of other facts." Cook, Perkiss & Liehe, Inc.
27    v. N. Cal. Collection Serv. Inc., 911 F.2d 242,247 (9th Cir. 1990).
28

                                                    3
                                                                                 3:20-cv-01896-BEN-DEB
     Case 3:20-cv-01896-BEN-DEB Document 13 Filed 02/03/21 PageID.218 Page 4 of 10



 1   III.   ANALYSIS
2           Village Communities' first four claims allege violations of 42 U.S.C. § 1983
3    ("Section 1983"), which prohibits state actors from depriving a plaintiff of the "rights,
4 privileges or immunities secured by the Constitution." To prevail on a Section 1983
 5 claim, a plaintiff must show that "( 1) acts by the defendants (2) under color of state law
6    (3) depriv[ed] [it] of federal rights, privileges or immunities [and] (4) caused [it]
 7 damage." Thornton v. City ofSt. Helens, 425 F.3d 1158, 1164 (9th Cir. 2005) (quoting
 8 Shoshone-Bannock Tribes v. Idaho Fish & Game Comm 'n, 42 F.3d 1278, 1284 (9th Cir.
 9    1994)). Section 1983 "is not itself a source of substantive rights, but merely provides a
10 method for vindicating federal rights elsewhere conferred." Id. (citations omitted).
11   Accordingly, each of Village Communities' Section 1983 claims must plausibly allege
12 the deprivation of a right protected by the Constitution or laws of the United States. As
13    noted above, Defendants move to dismiss each claim.
14          A.     Takings Clause Claims (Claims 1 and 2)
15          Village Communities' first and second claims brought pursuant to Section 1983
16    allege violations of its rights under the Fifth Amendment's Takings Clause through (1)
17    inverse condemnation and (2) a temporary taking. FAC, ,r,r 107-117. Village
18    Communities argues Defendants committed a taking without just compensation by
19    denying its proposed development project "solely because Village Communities refused
20    to accede to the County's unconstitutional condition to secure 50 off-site roadway
21    easements, at a substantial cost, to establish and maintain a 20-foot 'fuel modification
22    zone' for fire clearing purposes." Opp'n, ECF No. 8, 9. Defendants argue the FAC fails
23    to state claims for relief because (1) "the County's failure to enact legislation is not a
24    taking," (2) the unconstitutional conditions doctrine does not apply to legislative
25    enactments, and (3) there is no taking because Defendants did not require Village
26    Communities to give up any property. Reply, ECF No. 11, 1-5.
27          The Fifth Amendment prohibits the government from taking private property for
28    public use without just compensation. Additionally, "[u]nder the well-settled doctrine of
                                                     4
                                                                                 3 :20-cv-0 1896-BEN-DEB
     Case 3:20-cv-01896-BEN-DEB Document 13 Filed 02/03/21 PageID.219 Page 5 of 10



 1   'unconstitutional conditions,' the government may not require a person to give up a
2    constitutional right ... in exchange for a discretionary benefit conferred by the
3    government where the property sought has little or no relationship to the benefit." Dolan
4    v. City of Tigard, 512 U.S. 374, 385 (1994). "In evaluating [a plaintiffs claim, the
5    Court] must first determine whether the 'essential nexus' exists between the 'legitimate
6    state interest' and the permit condition exacted by the [government entity]." Id. at 386
7    (quoting Nol/an v. California Coastal Comm 'n, 483 U.S. 825, 837 (1987)). The Supreme
 8   Court described this "essential nexus" as a "rough proportionality" between the exaction
9    demanded by the government entity and the "nature and extent to the impact of the
10   proposed development." Id. at 391.
11          In 2013, the Supreme Court clarified that the unconstitutional conditions doctrine
12    does not depend "on whether the government approves a permit on the condition that the
13    applicant turn over property or denies a permit because the applicant fails to do so."
14   Koontz v. St. Johns River Water Management District, 570 U.S. 595, 606 (2013). The
15    Court further confirmed "that the government's demand for property from a land-use
16   permit applicant must satisfy the requirements of Nol/an and Dolan even when ... its
17    demand is for money." Id. at 619. Reading these authorities together, an unconstitutional
18    conditions claim may arise if the government demands an exaction of money that is not
19    roughly proportional to the nature and extent of the development as a condition of permit
20    approval.
21          Here, Village Communities alleges Defendants conditioned approval of its
22    proposed development on agreeing to the purchase of fifty fuel modification easements.
23    FAC, 10. Village Communities argues acquiring these easements would only come at a
24    "substantial cost" because it was essentially required to purchase these easements from
25    each of the fifty landowners surrounding the Property in order to obtain approval for the
26    project. Id. at ,i 9. Village Communities also plausibly alleges Defendants did not need
27    those easements because the County Consolidated Fire Code already provided
28    Defendants the authority to take the actions the easements would provide: destroying and

                                                   5
                                                                               3:20-cv-0 1896-BEN-DEB
     Case 3:20-cv-01896-BEN-DEB Document 13 Filed 02/03/21 PageID.220 Page 6 of 10



 1 clearing vegetation near a public roadway to prevent the spread of a wildfire. Id. These
2 allegations plausibly state primafacie inverse condemnation and temporary takings
3    claims based on the unconstitutional conditions doctrine.
4           Defendants' arguments concerning legislative enactments may be persuasive at
5 later phases of the litigation. Village Communities will also have to prove the casual
 6 relationship between the alleged unconstitutional condition and the Board's decision, not
 7 just the Planning Department staffs recommendation. However, "accept[ing] as true
 8 facts alleged and draw[ing] inferences from them in the light most favorable to the
 9 plaintiff," the Court finds Village Communities has plausibly stated claims for relief
10    invoking the Takings Clause. Stacy, 609 F.3d at 1035. Accordingly, the Court denies
11    Defendants' Motion to Dismiss these claims.
12          B.     Due Process Claim (Claim 4)
13          Village Communities next argues Defendants violated its rights under the Due
14 Process Clause of the Fourteenth Amendment by arbitrarily and unreasonably denying its
15    development application. FAC, ECF No. 4, ~ 125-26. Defendants argue that legislative
16    immunity shields them from this claim, because approving Village Communities' permits
17    "required two legislative acts-amending the County's General Plan and its zoning
18    ordinance." Reply, ECF No. 11, 6 (citing Thornton v. City of St. Helens, 425 F.3d 1158,
19    1163 (9th Cir. 2005)).
20          The Due Process Clause of the Fourteenth Amendment provides: "No State shall ..
21    . deprive any person of life, liberty, or property, without due process of law." U.S.
22    CONST.   amend. XIV, § 1. The Due Process Clause "provides heightened protection
23    against government interference with certain fundamental rights and liberty
24    interests." Washington v. Glucksberg, 521 U.S. 702, 720 (1997). Violations of rights
25    protected by the Due Process Clause may be either substantive or procedural. To
26    maintain a substantive due process claim, a plaintiff must show (1) a governmental
27    restriction on a liberty that (2) lacked a rational relationship to a government interest. N.
28    Pacifica LLC v. City ofPacifica, 526 F .3d 478, 485 (9th Cir. 2008). Thus, in the context

                                                    6
                                                                                 3:20-cv-01896-BEN-DEB
     Case 3:20-cv-01896-BEN-DEB Document 13 Filed 02/03/21 PageID.221 Page 7 of 10



 1 of this case, "a challenge to land use regulation may state a substantive due process
2 claim, so long as the regulation serves no legitimate government purpose." N. Pacifica
3 LLC v. City of Pacifica, 526 F.3d 478, 484 (9th Cir. 2008). A regulation serves no
4         legitimate government purpose where a "land use action lacks any substantial relation to
5 the public health, safety, or general welfare." Id. (quoting Crown Point Dev., Inc. v. City
 6 of Sun Valley, 506 F.3d 851,856 (9th Cir. 2007)).
 7              Here, Village Communities alleges Defendants imposed a requirement that it
 8 obtain useless fuel modification easements as a condition precedent to approval of the
 9 proposed development. FAC, ECF No. 4,176. Village Communities reasons these
10        easements lack any relationship to the public health, safety, or general welfare because
11        Defendants already have the authority to do the action the easements supposedly allow-
12        i.e., destroy and remove vegetation on the Property that would be subject to the easement.
13        Id. Because this condition for project approval is allegedly needless and redundant of
14        existing authority, it "serves no legitimate govermnent purpose." N Pacific LLC, 526
15        F.3dat484.
16              Without deciding the issue, the Court concludes Village Communities has
17        plausibly alleged a substantive due process claim. Moreover, it finds Defendants'
18        arguments unpersuasive. In North Pacifica, the Ninth Circuit analyzed whether the
19   11   allegedly wrongful behavior of failing to timely process land use permits could support a
20        substantive due process claim. Id. at 485. That court concluded the defendant city
21        council had legitimate reasons for delaying the permit applications and affirmed
22        dismissal of the substantive due process claim. Id. Notably, however, the court reached
23        the merits of that question and did not rely on a grant oflegislative immunity. Id.
24              Moving forward, Village Communities retains the burden of proving particular
25        conduct violated its substantive due process rights and Defendants remain free to advance
26        legislative immunity arguments for particular Defendants and particular actions. Here,
27        however, the FAC plausibly alleges Defendants denied the development application for
28        reasons unrelated to public health, safety, or general welfare. Accordingly, the Court

                                                       7
                                                                                  3:20-cv-01896-BEN-DEB
     Case 3:20-cv-01896-BEN-DEB Document 13 Filed 02/03/21 PageID.222 Page 8 of 10



 1· 11 denies Defendants' Motion to Dismiss this claim as well.
2           C.    Equal Protection Claim (Claim 3)
3           Village Communities next alleges Defendants violated its rights under the Equal
4    Protection Clause of the Fourteenth Amendment by imposing a condition for
5    development on Village Communities that Defendants did not impose on other, similarly
 6   situated development proposals during the same time frame. FAC, ,i 120. Defendants
 7   argue their decision to deny permitting was discretionary, precluding an equal protection
 8   claim, and also benefits from legislative immunity. Reply, ECF No. 11, 6-7.
 9          The Equal Protection Clause of the Fourteenth Amendment provides: "No State
10   shall ... deny to any person within its jurisdiction the equal protection of the laws." U.S.
11   CONST. amend. XIV, § 1. "When an equal protection claim is premised on unique
12   treatment rather than on a classification, the Supreme Court has described it as a 'class of •
13   one' action." N. Pacifica LLC, 526 F.3d at 486 (citing Village ofWillowbrookv. Olech,
14   528 U.S. 562, 564 (2000) (per curiam)). To support such a ciaim, Village Communities
15   must allege the government treated it "differently from others similarly situated." [d.
16   The discriminatory treatment must be "intentionally directed" at the plaintiff, as opposed
17   "to being an accident or random act." Id. (citations omitted).
18          Here, Village Communities has plausibly pied these allegations. It alleges
19   Defendants imposed the fuel modification.easement condition only on its proposed
20   development and not on "other similarly situated properties and projects in the County at
21   or about the same time frame." FAC, ,i 120. The FAC even lists several projects,
22   providing Defendants additional notice of the nature of Village Communities' claim. Id.
23   As discussed above, Village Communities alleges the fuel modification easement
24   condition is an unconstitutional condition, and by imposing the condition Defendants are
25   treating Village Communities "differently from others similarly situated." N. Pacifica,
26    526 F.3d at 486. Therefore, the Court finds this claim is also facially plausible, and
27    denies Defendants' Motion to Dismiss this claim. See Zixiang Li, 710 F.3d at 999.
28

                                                   8
                                                                               3:20-cv-01896-BEN-DEB
     Case 3:20-cv-01896-BEN-DEB Document 13 Filed 02/03/21 PageID.223 Page 9 of 10



 1          D.    Administrative Mandamus (Claim 5)
2           Village Communities' final claim seeks Administrative Mandamus. FAC, ECF
3    No. 4, ,r,r 129-136. It asks the Court to issue "an alternative or peremptory writ of
4    mandate commanding Defendants to vacate and set aside its decision to deny the Project
5     and take steps necessary to right the wrong imposed on Village Communities." Id. at ,r
6     140. Village Communities also argues that in light of the Supreme Court's decision in
 7   Knick v. Township of Scott, 139 S. Ct. 2162 (2019), it no longer needs to pursue a
 8    mandate claim as a condition precedent to a federal Takings Clause claim. Opp'n, ECF
 9   No. 8, 17. Defendants argue the claim should be dismissed because the Court cannot
10    grant the relief Village Communities requests. Mot., ECF No. 5, 9-10.
11          The Supreme Court recently held that "because a taking without compensation
12    violates the self-executing Fifth Amendment at the time of the taking, the property owner
13    can bring a federal suit at that time." Knick, 139 S. Ct. at 2172. Here, Village
14    Communities alleges the unconstitutional condition is the taking, which accrued on the
15    date the Board denied its development application. Accordingly, the Court finds the
16    alleged taking has already occurred, and in accordance with Knick, Village Communities
17    can now bring a Takings Clause claim without separately pursuing mandamus relief.
18    Moreover, the Court agrees with Defendants that the requested mandamus relief asks the
19    Court to "compel a legislative body to act in a particular way," which raises concerns of
20    infringing on the separation of powers on which this country was founded. See Johanson
21    v. City Council of Santa Cruz, 222 Cal. App. 2d 68, 72 (1963). Put simply, the Court
22    may grant Village Communities damages and other relief if it proves its § 1983 claims,
23    but it cannot order the Board to approve this development. Accordingly, the Motion to
24    Dismiss the fifth claim is granted.
25       IV.     CONCLUSION
26          For the foregoing reasons, Defendants' Motion to Dismiss is GRANTED-IN-
27    PART, ECF No. 5, as follows:
28

                                                   9
                                                                               3:20-cv-01896-BEN-DEB
     Case 3:20-cv-01896-BEN-DEB Document 13 Filed 02/03/21 PageID.224 Page 10 of 10



 1
                1.   Defendants' Motion to Dismiss the first through fourth claims for relief in
 2   11
          the FAC brought pursuant to Section 1983 is DENIED.
 3             2.    Defendant's Motion to Dismiss Plaintiffs Fifth Claim for Relief, seeking
 4   11
          administrative mandamus is GRANTED. This claim is dismissed.
 5             3.    If Plaintiff wishes to file an amended complaint, Plaintiff must request leave
 6 11 of this Court within fourteen (14) days of this Order. See Fed. R. Civ. P. 15(a)(2).
 7           IT IS SO ORDERED.
 8
 9             DATED: February~ , 2021
10
                                                     Uni(ed States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     10
                                                                                 3 :20-cv-0 1896-BEN-DEB
